DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/10/2021.
Applicant's election with traverse of Invention II in the reply filed on 08/10/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden based on related biosensors.  This is not found persuasive because related art is not the sole metric by which undue burden is measured. Different field of search that would result in prior art pertinent to the device may not be pertinent to the method of producing the device of Invention II (i.e., no method steps disclosed). Therefore, searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two may be classified together may be required in order to meet limitations of both inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 24 recites the limitation "the substrate bonding pad" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticicpated by Kuo et al. (U.S. Patent No. 9,670,445 B1; hereinafter Kuo)
	With respect to claim 1, Kuo discloses an apparatus, comprising: a substrate [424] having a substrate bond pad [428]; a sensor [200] over the substrate, the sensor comprising an active surface [212] and a sensor bond pad [214]; a molding layer over the substrate and covering sides of the sensor, the molding layer [544] having a molding height relative to a top surface of the substrate, the molding height being greater than a height of the active surface of the sensor relative to the top surface of the substrate (See Figure 5); and a lidding layer [754] over the molding layer and over the active surface; wherein the lidding layer and the molding layer collectively form a space over the active surface of the sensor (See Figure 7), the space defining a flow channel [762] (See Figure 9).
	With respect to claim 2, Kuo discloses a wire bond [440] connecting the sensor bond pad to the substrate bond pad, wherein the molding layer covers the wire bond (See Figure 7).
	With respect to claim 3, Kuo discloses a through-silicon via (TSV) [1102] extending through the sensor and electrically connecting the sensor bond pad [214] to a sensor redistribution layer (RDL) [1106] on a bottom surface of the sensor, the sensor RDL in electrical contact with the substrate bond pad (See Figure 11).
	With respect to claim 4, Kuo discloses wherein the molding layer comprises a first molding layer and a second molding layer, the first molding layer comprising a 
	With respect to claim 8, Kuo discloses wherein the flow channel encompasses substantially all of the active surface of the sensor (see Figure 9).
	With respect to claim 9, Kuo discloses wherein the flow channel encompasses the entire active surface of the sensor and at least a portion of an inactive surface of the sensor (See Figure 9)
	With respect to claim 10, Kuo discloses wherein the flow channel encompasses a horizontal surface of the molding layer (see Figure 9).
	With respect to claim 11, Kuo discloses wherein the lidding layer comprises an inlet port [866] and an outlet port [864] (See Figure 9).
	With respect to claim 12, Kuo discloses wherein a surface of the molding layer is between the inlet port and the active surface of the sensor within the flow channel (see Figure 9)
	With respect to claim 13, Kuo discloses wherein the substrate comprises one or more dielectric layers, each of the one or more dielectric layers comprising one or more conductive pathways [436] therein (See Column 3, lines 61-66)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (U.S. Patent No. 9,670,445 B1; hereinafter Kuo) in view of Bischopink et al. (U.S. Publication No. 2014/0077315 A1; hereinafter Bischopink)
	With respect to claim 5, Kuo fails to disclose a passivation layer over the active surface of the sensor.	In the same field of endeavor, Bischopink teaches a passivation layer over the active surface of the sensor (See ¶[0014]).	The implementation of a passivation layer allows for protection of the sensor from contamination by the analyte (See ¶[0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 6, the combination of Kuo and Bischopink discloses wherein the passivation layer comprises reaction recesses (See Bischopink ¶[0018])
	With respect to claim 7, the combination of Kuo and Bischopink discloses a functionalized coating over the passivation layer (see Bischopink ¶[0017] and ¶[0036]).

	In the same field of endeavor, Bischopink teaches a microfluidics sensor comprising a CMOS detection sensor (see ¶[0015]). 	The implementation of a CMOS sensor as taught by Bischopink within the microfluidics sensor of Kuo allows for reliable detection with relaxed manufacturing tolerances (See Bischopink ¶0018]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 24, Kuo discloses an apparatus, comprising: a sensor over a substrate [424], the sensor [204] comprising an active surface [212] and a sensor bond pad [214]; a through-silicon via (TSV) [1102] extending through the sensor and electrically connecting the sensor bond pad to a redistribution layer (RDL) [1106] over a bottom surface of the sensor, the RDL in electrical contact with the substrate bond pad; a molding layer [542] over the substrate and covering sides of the sensor, the molding layer having a molding height relative to a top surface of the substrate, the molding height being substantially equal to the height of the active surface of the sensor relative to the top surface of the substrate; a through-silicon via (TSV) in electrical contact with the substrate bond pad, the TSV extending through the substrate (See Figure 11); and a lidding layer [754] on the interposer layer and over the active surface; wherein the lidding layer and the interposer layer collectively form a space [762] over the active surface of the sensor that defines a flow channel (See Figure 11).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eltoukhy et al. (U.S. Patent No. 9,387,476 B2) discloses a flow sensor
Wimberger-Friedl et al. (U.S. Patent No. 9,079,179 B2) discloses a microfluidics device
 Eltoukhy et al. (U.S. Patent No. 8,906,320 B2) discloses a biosensor
Bellew et al. (U.S. Publication No. 2004/0043423 A1) discloses an analyte sensor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818